IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


JEROME ROBINSON,                  :           No. 18 WAP 2018
                                  :
                Appellant         :           Appeal from the Order of the
                                  :           Commonwealth Court entered May
                                  :           14, 2018 at No. 55 MD 2018.
           v.                     :
                                  :
                                  :
COMMONWEALTH OF PENNSYLVANIA      :
DEPARTMENT OF CORRECTIONS; S.C.I. :
SOMERSET, GRIEVANCE               :
COORDINATOR; S.C.I. SOMERSET,     :
FACILITY MANAGER/SUPERINTENDENT; :
SECRETARY'S OFFICE OF INMATE      :
GRIEVANCES AND APPEALS; MS.       :
DORINA VARNER - CHIEF GRIEVANCE   :
OFFICER; AND PA. DEPARTMENT OF    :
CORRECTIONS C.E.R.T. STAFF,       :
                                  :
                Appellees         :


                                     ORDER


PER CURIAM
      AND NOW, this 26th day of April, 2019, the Order of the Commonwealth

Court is hereby AFFIRMED.